Citation Nr: 0920935	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  07-36 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for herpes.

2.  Entitlement to service connection for a back disorder, to 
include spurring spondylotic discs.


ATTORNEY FOR THE BOARD

T. S Kelly, Counsel


INTRODUCTION

The Veteran had active service from August 1984 to August 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating determination 
of the Columbia, South Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO).  


The issue of entitlement to service connection for a back 
disorder, to include spurring spondylotic discs, is remanded 
to the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required on 
her part.  


FINDINGS OF FACT

1.  Herpes was not reported on the examination when the 
Veteran was accepted for active service.

2.  The Veteran's current herpes is of service origin.  


CONCLUSION OF LAW

Herpes simplex virus was incurred in service. 38 U.S.C.A §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Herpes

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111 
(West 2002).  

In order to rebut the presumption of sound condition under 
38 U.S.C. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service, and that the disease or injury was not aggravated by 
service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the 
presumption of soundness, the government must rebut a 
statutory presumption of aggravation by showing, by clear and 
unmistakable evidence, either that (1) there was no increase 
in disability during service, or (2) any increase in 
disability was "due to the natural progression" of the 
condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 
2006).

The clear and unmistakable evidentiary standard applies to 
the burden to rebut the presumption, but this standard does 
not require the absence of conflicting evidence.  Kent v. 
Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153 (West 2002) ; 38 C.F.R. § 3.306 (2008).

If the presumption of soundness is not rebutted, the claim is 
decided as an ordinary claim for service connection.  Wagner.

Service connection will be granted if it is shown that the 
appellant suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).


Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A review of the Veteran's service treatment records reveals 
that herpes was not noted at the time of the Veteran's April 
1984 service commission examination.  Herpes was also not 
noted on April 1984 or June 1985 reports of medial history.  

On a February 1989 dental health questionnaire, the Veteran 
cheeked the "yes" box when asked if she had or had ever had 
cold sores or herpes.  The "yes" box for cold sores and 
herpes was again checked on an August 1991 dental health 
questionnaire with "occasional" being handwritten alongside 
it.  On an August 1992 dental health questionnaire, the 
Veteran again checked the yes box when asked about cold sores 
or herpes.  "As child" was handwritten in next to the box.  
Dental health questionnaires dated from December 1997 through 
November 1999 also had the yes box checked with regard to the 
cold sores/herpes question.  The yes box with regard to cold 
sores/herpes was also checked on dental health questionnaire 
forms dated in December 2000, January 2002, February 2003, 
and January 2004.  

On a September 2003 report of medical history form, the 
Veteran checked the yes box when asked if she had or had ever 
had sexually transmitted diseases.  In the explanation of yes 
answers section of the report, gonorrhea, chlamydia, and 
herpes were written.  In the examiner's summary section of 
the report, it was indicated that the veteran had had 
gonorrhea, chlamydia, and herpes.  

At the time of an October 2003 treatment visit, the Veteran 
was prescribed Valtrex.  A routine Herpes culture was ordered 
at that time.  

On an April 2004 report of medical assessment, the Veteran 
reported that she was taking Valtrex.  


Evidence received subsequent to service reveals that the 
Veteran has continued to be prescribed Valtrex.  

At the time of a July 2006 VA examination, the Veteran 
reported that she had been suffering from intermittent 
orogenital herpes simplex infections.  She indicated that the 
condition had existed since 1995.  The skin areas involved 
were those exposed to the sun.  She had received Valtrex for 
less than six weeks in the past 12 months.  There was no 
functional impairment resulting from herpes.  Laboratory 
tests confirmed the diagnosis of the herpes simplex virus.  

While there was a notation written on the August 1992 dental 
health questionnaire that the Veteran had cold sores/herpes 
as a child, neither the April 1984 commission physical 
examination report or the April 1984 report of medical 
history noted any findings of herpes.  Therefore, the 
presumption of soundness attaches and the theory of 
aggravation is not for application in this case.  38 U.S.C.A. 
§§ 1111, 1153; 38 C.F.R. § 3.306.

The record reveals that the Veteran reported having or having 
had herpes on a number of dental health questionnaires.  The 
Board also notes that the Veteran was prescribed Valtrex in 
October 2003, which is medication specifically used in the 
treatment of herpes.  Moreover, on her September 2003 report 
of medical history form, the Veteran checked the yes box when 
asked if she had or had ever had sexually transmitted 
diseases and in the explanation of yes answers section of the 
report, gonorrhea, chlamydia, and herpes were written.  
Furthermore, in the examiner's summary section of the report, 
it was noted that the Veteran had had herpes.  In addition, 
on the April 2004 report of medical assessment, it was again 
noted that the Veteran was taking Valtrex.  The Board further 
observes that the Veteran was diagnosed as having herpes 
simplex virus at the time of her July 2006 VA examination and 
that she has continued to be prescribed Valtrex subsequent to 
service.  

Since this is a chronic condition, the evidence supports the 
Veteran's claim.  Herpes simplex virus is a chronic condition 
regardless of whether it is active or inactive, which goes to 
the issue of the rating to be assigned rather then the issue 
of service connection.  Accordingly, service connection for 
herpes simplex virus is warranted.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
on the issue of service connection for herpes, further 
assistance is not required to substantiate that element of 
the claim.


ORDER

Service connection for herpes simplex virus is granted.  


REMAND

As it relates to the issue of service connection for a back 
disorder, to include spurring spondylotic discs, the Board 
notes that an inservice January 2001 MRI of the cervical 
spine revealed very small posterocentral osteophytes with 
associated spondylotic disc protrusion slightly indenting the 
anterior aspect of the cervical cord causing mild spinal 
canal narrowing.  The Board further observes that the Veteran 
was seen with upper back pain and spasms in July 2000.  

The Board also notes that at the time of a July 2006 VA 
examination, the examiner stated that there was no diagnosis 
because there was no pathology to render a diagnosis.  

In a November 2007 letter, G. Armstrong, D.C., indicated that 
the Veteran had been under his care for neck pain since 
September 2005.  He noted that he had reviewed the records 
with regard to the January 2001 MRI.  He stated that it was 
his professional opinion that the current active treatment 
that the Veteran had been receiving was directly related to 
the pre-existing condition that the January 2001 MRI 
confirmed.  

In April 2008, the Veteran was afforded a VA examination.  
The examiner indicated that for the Veteran's cervical spine 
condition there was no pathology to render a diagnosis.  He 
further reported that cervical spine x-rays were within 
normal limits.  

Although the Veteran has been afforded two VA examinations 
with regard to her back, one addressing the thoracolumbar 
region and the other addressing the cervical spine region, it 
does not appear that either VA examiner had the veteran's 
claims folder available for review as neither examiner 
addressed the inservice findings.  

The Board is also of the opinion that treatment records 
should be obtained from G. Armstrong, D.C., who, in his 
November 2007 letter, indicated that he had been treating the 
Veteran for neck pain since 2005.  

Although it appears that the RO may have separated the back 
disorders into two separate areas, cervical spine and 
thoracolumbar spine, the veteran's claim, which has been 
perfected for appeal is a back condition, to include spurring 
spondylotic discs. 

Based upon the above, and to reconcile any differences 
between the inservice findings, including the January 2001 
MRI results, and the statements from Dr. Armstrong, with the 
findings on the VA examinations, the Veteran should be 
afforded an additional VA examination to determine the nature 
and etiology of any back disorder and its relationship, if 
any, to the Veteran's period of service.  

Treatment records from Dr, Armstrong should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the proper 
authorization from the Veteran, obtain 
and associate with the claims folder 
copies of all treatment records of the 
Veteran from G. Armstrong, D.C., 1032 
Volvo Parkway, Ste. 2, Chesapeake VA 
23320. 

2.  After obtaining the above records, 
schedule the Veteran for a VA examination 
to determine the nature and etiology of 
any current back disorder.  All indicated 
tests and studies are to be performed and 
all findings are to be reported in 
detail.  The claims folder must be made 
available to the examiner for review and 
the examiner should indicate that the 
claims folder has been reviewed.  The 
examiner is requested to answer the 
following:  Is it at least as likely as 
not (50 percent probability or greater) 
that the Veteran has a back disorder 
related to her period of service, 
including as a result of the inservice 
findings of small posterocentral 
osteophytes with associated spondylotic 
disc protrusion at C5-6?  Detailed 
rationale is requested for any opinion 
that is rendered.  

3.  Readjudicate the Veteran's claim for 
entitlement to service connection for a 
back disorder, to include spondylotic 
disc protrusions.  If the benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, she should be issued an 
appropriate supplemental statement of the 
case and afforded the requisite 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


